Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. [US PGPUB 20200219856] (hereinafter Chang).

Regarding claim 1, Chang teaches a module-rotation light-emitting diode (LED) dome, comprising a plurality of display devices (2, Fig. 4);
wherein the plurality of display devices are arranged at equal intervals (Fig. 4);
wherein each of the plurality of display devices comprises a first light-emitting unit (top left unit 3, Fig. 4), a second light-emitting unit (top right unit 3, Fig. 4), a third light-emitting unit (bottom right unit 3, Fig. 4) and a fourth light-emitting unit (bottom left unit 3, Fig. 4);
wherein the first light-emitting unit, the second light-emitting unit, the third light-emitting unit and the fourth light-emitting unit have the same structure (Fig. 4);
wherein the second light-emitting unit is located beside the first light-emitting unit (Fig. 4) and oriented with a clockwise rotation of 90 degrees relative to the first light- emitting unit (Fig. 4);
wherein the third light-emitting unit is located below the second light-emitting unit (Fig. 4) and oriented with a clockwise rotation of 90 degrees relative to the second light- emitting unit (Fig. 4);
wherein the fourth light-emitting unit is located beside the third light-emitting unit (Fig. 4) and below the first light-emitting unit (Fig. 4), and further oriented with a clockwise rotation of 90 degrees relative to the third light-emitting unit (Fig. 4).

Regarding claim 2, Chang teaches a module-rotation LED dome as claimed in claim 1, wherein orientations of the first light-emitting unit, the second light-emitting unit, the third light-emitting unit and the fourth light-emitting respectively are pairwise perpendicular in that order (Fig. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819